Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 12-15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Bushnell (US 20170045976).

Regarding claim 12:
Bushnell (US 20170045976) discloses a method for measuring proximity (Fig. 4-5), including:
 measuring capacitance (capacitance C) between a first electronically conductive portion ((48, 42) of a force sensor (40, see Fig 4-5) and a second electronically conductive portion (46,50) of the force sensor (see [0040, 0044-0046]) ([0040]  piezoelectric sensor structures that generate output signals in response to applied force, light-based structures, structures that change resistance based on applied force, or that produce other measureable results based on applied force. With one suitable arrangement, force sensors for device 10 such as shear force sensors may be formed using capacitive sensor electrodes. Control circuitry 30 may detect changes in capacitance associated with the electrodes as stresses are generated that move the electrodes relative to each other.  In [0044-0046], Sensors 34 may include sensors such capacitive force sensor and  piezo electric sensor or touch proximator sensor corresponding to Control module (30, see Fig. 3), control the  display screens with near touches in proximity to device 10. Control module configured to receive proximate touch input and applied force input via touch I/O device  and Software, hardware, firmware or any combination thereof may be used to process the measurements of proximity finger touch, or applied forces to the conductive part of the touch pad (see Fig. 4-5). In general, the conductive part communicates with the proximity control module 3). 

Regarding claim 13:
Bushnell discloses wherein the force sensor (40) includes an active material responsive to pressure (piezo material) ([0040]); wherein the first portion is a first electrically conductive layer adjacent a first side of the active material (material for 40); wherein the second portion is a second electrically conductive layer adjacent a second side, opposite of the first side, of the active material ([0040-0044], Fig. 4).  

Regarding claim 14:
 	Bushnell discloses wherein the active material is selected from the group of piezoelectric materials, magnetostrictive materials, or combinations thereof ([0040]).  
Regarding claim 15:
 Bushnell discloses wherein the first portion of the force sensor (40) and the second portion of the force sensor are in communication with a proximity controller (i.e. 30) ([0040, 0044-0046])


 	  
Regarding claim 20:
Bushnell (US 20170045976) discloses a computer-program product for controlling a computing device (Fig. 3-4), the computer- program product comprising a non-transitory computer-readable medium storing instructions executable by a processor (processor for computer module 30, Fig. 3) to:
 measure capacitance (Capacitance “C”, see Fig. 4) in an input device  (see Fig. 3) where the capacitance is measured between a first electrically conductive material (material for conductive portion 48, 42) located on a first side of a piezoelectric and/or magnetostrictive sensor (40, see Fig. 4) and a second electrically conductive material (i.e. material for 46,50) located on a second side, opposite of the first side, of the piezoelectric and/or magnetostrictive sensor ([0040, 0044-0046]); detect a user input (touch pressure or force, Fig. 5) on and/or near a surface of the input device based on the measured capacitance (C) from between portions of the piezoelectric and/or magnetostrictive sensor (By making measurements of the capacitance (“C”) between electrodes 42 and 46, the amount of shear force imparted to structure 48 in direction 54 can be determined. Control circuitry 30 can then take appropriate action based on the measured shear force. As an example, shear force may be used as input that controls the operation of device 10 (e.g., shear force input may be used to control a game, may be used to move a cursor, may be used to navigate between different on-screen menu operations, or may be used to control other functions in device 10).

portion ((48, 42) of a force sensor (40, see Fig 4-5) and a second electronically conductive portion (46,50) of the force sensor (see [0040, 0044-0046]) (in [0040]  piezoelectric sensor structures that generate output signals in response to applied force, light-based structures, structures that change resistance based on applied force, or that produce other measureable results based on applied force. With one suitable arrangement, force sensors for device 10 such as shear force sensors may be formed using capacitive sensor electrodes. Control circuitry 30 may detect changes in capacitance associated with the electrodes as stresses are generated that move the electrodes relative to each other.  In [0044-0046], Sensors 34 may include sensors such capacitive force sensor and  piezo electric sensor or touch proximator sensor corresponding to Control module (30, see Fig. 3), control the  display screens with near touches in proximity to device 10. Control module configured to receive proximate touch input and applied force input via touch I/O device and Software, hardware, firmware or any combination thereof may be used to process the measurements of proximity finger touch, or applied forces to the conductive part of the touch pad (see Fig. 4-5). In general, the conductive part communicates with the proximity control module 3). 
 	  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1-3, 9-11 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bushnell (US 20170045976) in view of Lainonen (US 20090002199).

Regarding claim 1: 
Bushnell (US 20170045976) discloses an apparatus (Fig. 3), including: an input surface (10); 
a force sensor (Piezoelectric sensor 40, Fig. 4) ([0057]);  
and the force sensor including: a piezoelectric material, a first electrically conductive material (material for conductive portion 48, 42) located on a first side of the piezoelectric material; a second electrically conductive material (46,50) located on a second side ([0040, 0044-0046]), opposite of the first side, of the piezoelectric material ([see Fig. 4-5); 
 
the force sensor being configured to: detect a user input (user input on 110, Fig. 3) on and/or near the input surface ([0051-0052]).  

Bushnell (US 20170045976) also discloses the first electrically conductive material (48, 42) and the second electrically conductive material (46, 50) are each in communication with a proximity controller (i.e. 30, see Fig. 3), which is programmed to  measure the capacitance (capacitance “c”, see Fig. 4-5) between the first electrically conductive material and the second electrically conductive material ([0040, 0044-0046]), (in [0040]  piezoelectric sensor structures that generate output signals in response to applied force, light-based structures, structures that change resistance based on applied force, or that produce other measureable results based on applied force. With one suitable arrangement, force sensors for device 10 such as shear force sensors may be formed using capacitive sensor electrodes. Control circuitry 30 may detect changes in capacitance associated with the electrodes as stresses are generated that move the electrodes relative to each other.  In [0044-0046], Sensors 34 may include sensors such capacitive force sensor and  piezo electric sensor or touch proximator sensor corresponding to Control module (30, see Fig. 3), control the  display screens with near touches in proximity to device 10. Control module configured to receive proximate touch input and applied force input via touch I/O device and Software, hardware, firmware or any combination thereof may be used to process the measurements of proximity finger touch, or applied forces to the conductive part of the touch pad (see Fig. 4-5). In general, the conductive part communicates with the proximity control module 3). 

Bushnell does not specifically disclose a force sensor (Piezoelectric sensor 12a) positioned underneath the input surface.

Lainonen (US 20090002199) discloses a force sensor (Piezoelectric sensor 12a) positioned underneath the input surface (Lainonen, [0057], see Fig.3-4).  
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bushnell with the teaching of Lainonen, thereby providing high efficient data transmission in the input device.

Regarding claim 2:
Bushnell as modified by Lainonen discloses wherein the input surface is a screen (see Lainonen [0050-0051], Fig. 4-5), same motivation as applied to claim 1.  

Regarding claim 3:
Bushnell as modified by Lainonen discloses wherein the input surface is made of a foldable material (easily bendable) (see Lainonen, [0050-0051], same motivation as applied to claim 1).

Regarding claim 9:
Bushnell discloses wherein the force sensor includes: wherein the first electrically conductive material is connected to a transmit electrode in communication with the proximity controller; and wherein the second electrically conductive material is connected to a sense electrode in communication with the proximity controller  circuit  (see Bushnell,  [0004],[0037], [0040-0046]).,  

Regarding claim 10:
Bushnell as modified by Lainonen discloses the input surface is a roll up or a foldable surface (easily bendable) (see Lainonen, [0050-0051]).

Regarding claim 11:
Bushnell as modified by Lainonen wherein the input surface (20, see Fig. 3) is made of a continuous material (see Lainonen, ([0051-0057]). Same motivation as applied to claim 1).

Regarding claim 16:
Bushnell (in Fig. 19) discloses wherein the force sensor is incorporated into an input device ([0038]), the input device comprising: an input surface (see [0065] ); 
a plurality of key positions (see Fig. 19); and a proximity controller (proximity sensor corresponding to 30)  in communication with force sensor    

Busnell does not specifically disclose a plurality of key positions on the input surface; the force sensor positioned underneath the input surface at  least one of the key positions; and a proximity controller in communication with force sensor .  
Lainonen (US 20090002199) a plurality of key positions on the input surface; the force sensor positioned underneath the input surface at  least one of the key positions (see Lainonen, [0057]]). Same motivation as applied to claim 16.

Regarding claim 17:
Bushnell discloses: detecting a user input pressing the at least one key position based on input from the proximity controller (([0040, 0044-0046]).  

Regarding claim 18:

Bushnell discloses: detecting hand gestures based on input from the proximity controller (see Bushnell, [0037], [0004]).  

Regarding claim 19: 
Bushnell discloses detecting a user input pressing on the at least one key position ((touch pressure or force, Fig. 5)) based on the capacitance measurement (i.e.“C”) from between portions of the force sensor (40, see Fig. 4) without relative movement between the input surface and the at least one key position ([0040, 0044-0046]) ( making measurements of the capacitance (“C”) between electrodes 42 and 46, the amount of shear force imparted to structure 48 in direction 54 can be determined. Control circuitry 30 can then take appropriate action based on the measured shear force. As an example, shear force may be used as input that controls the operation of device 10 (e.g., shear force input may be used to control a game, may be used to move a cursor, may be used to navigate between different on-screen menu operations, or may be used to control other functions in device 10, see Fig.3-4).

4.	Claim(s) 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over    Bushnell (US 20170045976) in view of Lainonen (US 20090002199) and  further in view of Huska (US 20110227872).

Regarding claim 4:
Bushnell (US 20170045976) discloses  processor; memory in communication with the processor; programmed instructions stored in the memory that, when executed, cause the processor to: send a   signal to the force sensor in response to a user input on and/or near the input surface (see Bushnell [0037]) 
Bushnell does not specifically disclose a haptic feedback signal to the force sensor in response to a user input on and/or near the input surface
Huska (US 20110227872) discloses send a haptic feedback signal to the force sensor in response to a user input on and/or near the input surface ([0160-0161]). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bushnell with the teaching of Lainonen  and Huska, thereby providing accurate point of contact information on the input device.

Regarding claim 5:
Bushnell (US 20170045976) discloses wherein the programmed instructions, when executed, cause the processor to: detect the user input pressing the input surface based on input from the proximity controller (see, [0037]).  

Regarding claim 6:
Bushnell (US 20170045976) discloses wherein the programmed instructions, when executed, cause the processor to: detect hand gestures (finger proximation corresponding to gestures) based on input from the proximity controller (see Bushnell, [0037], [0004]).  

Regarding claim 7:
Bushnell discloses wherein the programmed instructions, when executed, cause the processor to: detect the user input pressing the input surface based on input from the force controller (see Bushnell, [0004],[0037], [0040-0046]).  
 
Regarding claim 8:
Bushnell (US 20170045976) discloses wherein the proximity circuit and a force circuit of the force sensor are both in communication with an integrated circuit  (see Bushnell,  [0004],[0037], [0040-0046]).    

Pertinent art of record 

5.	Pertinent art of record (Silvano US  20170090597), Lee (US 20130265221), Cheong (US pub. No:  20180039408) discloses input device.



 
Inquiry

6.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAHEDA A ABDIN/           Primary Examiner, Art Unit 2692